Exhibit 26(c)(24): Amendment No. 4 to the Intercompany Agreement between Voya Investment Management LLC and Security Life of Denver Insurance Company AMENDMENT NO. 4 TO THE INTERCOMPANY AGREEMENT This Amendment No. 4, effective as of March 01, 2016, amends the Intercompany Agreement, dated as of December 22, 2010, as amended (the “Agreement”), by and between ING Investment Management LLC (“IIM”), (now known as “Voya Investment Management LLC” or “VIM”) and Security Life of Denver Insurance Company (“SLD”). WITNESSETH WHEREAS, VIM conducts an asset management business through various companies that provides investment advice to and perform administrative services for certain U.S. registered investment companies (“Funds”), including Voya Investments, LLC (“VIL”), an investment adviser for certain Funds; and WHEREAS, VRIAC is an insurance company which offers a variety of insurance products, including variable annuities and which also provides administrative services to various tax-advantaged plans and programs established under Section 401(a), 403(b), 457 or 408 of the Internal Revenue Code (“Code”), certain non-qualified deferred compensation arrangements, and to custodial accounts established under Code Sections 403(b)(7) or 408 (collectively “non-insurance customers”); and WHEREAS, VIM, pays and/or causes its subsidiaries to pay, to SLD the amounts derived from applying the annual rates listed in Schedule A against the average net assets invested in the funds by SLD non-insurance customers during the prior calendar month; and WHEREAS, Schedule A is reviewed at least once each calendar quarter and may be modified at any time by mutual written consent; and WHEREAS, the parties desire to clarify the Agreement to (1) reflect the name change of VIM and SLD, the Funds and each of their series of portfolios, and; (2) replace Schedule A; and NOW, THEREFORE, the parties agree as follows: 1.
